IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43127

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 315
                                                )
       Plaintiff-Respondent,                    )   Filed: January 8, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DANIEL EPPS WILLIAMS,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and consecutive unified terms of twenty-five years, with
       minimum periods of confinement of nine years, for two counts of sexual abuse of
       a child under the age of sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Daniel Epps Williams pled guilty to two counts of sexual abuse of a child under the age
of sixteen. I.C. § 18-1506(1)(b). In exchange for his guilty pleas, additional charges were
dismissed. The district court sentenced Williams to consecutive unified terms of twenty-five
years, with minimum periods of confinement of nine years. Williams appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Williams’s judgment of conviction and sentences are affirmed.




                                                   2